Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendments and arguments (filed February 5, 2021). Claims 1, 7, and 13 have been amended. Claims 1-18 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s amendments and arguments with respect to the signal per se based 101 rejection have been fully considered and are persuasive. The limitation “computer readable storage media” is interpreted as hardware per the definitions in ¶ [0068] of the specification as filed. As such, the signal per se based 101 rejection of claims 13-18 is withdrawn.

101: However, the Examiner reinstates the abstract idea based 101 rejection, after reconsideration due the RCE filing. The “testing” step introduced with the amendment and response (filed September 3, 2020) does not integrate the abstract idea into a practical application. Because, the “testing” step is a stand-alone limitation and does not affect “the predictive model” or the “predictive algorithm”. 
The Applicant is referred to subject matter from ¶ [0054]-[0058] of the specification as filed. The subject matter of the paragraphs test the accuracy of the predictive model with test data, change the hyper parameters of the predictive algorithm based on the test results, randomize the test data and training data, retrain the predictive model with the adjusted predictive algorithm and the randomized training dataset, and retest the retrained predictive model and deploy the predictive model based on success retest. The “testing”, hyper parameter “adjusting”, training dataset “randomizing”, and “re-training” and “re-testing” steps may be sufficient to integrate the abstract idea into a practical application. Because the steps, that affect configuration of the algorithm and the associated output (retrained predictive model), may capture hardware (machine learning) and software (re-configured predictive algorithm) interaction necessary to overcome the ineligible subject matter based rejection.

103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amended independent claims 1, 7, and 13 (with substantive amendments) overcome the cited references. The Applicant’s 
However, in the interest of promoting compact prosecution, the Examiner will address the Applicant’s argument (pp. 11, 12) with which the Examiner disagrees. Applicant argues that US 20140074738 A1 (Thankappan) does not teach employment related factors but factors associated with job recruitment. Thankappan clearly discloses employment related factors in ¶ [0053] “Utilizing an amount of employees hired, an amount of aces hired, and a total number of applications per each instance of a job title, job function, and location in the customer database… an ace may refer to a candidate that scores above a predetermined threshold in the job screening process based, for example, on past experience (e.g., number of years, position(s) held, awards received, number and/or type of publications, and the like) and/or needs of the company” teaching employment factors (of employees) collected for analysis. Candidates pool of Thankappan are not just new hires but also includes internal candidates/employees as disclosed in “the hiring process effectiveness value may be based on a number of internal applicants that apply for a position using the hiring process” ¶ [0066]. As such Thankappan analysis employment data of internal employees.
Similarly, the subsequent argument (p. 11) “the Thankappan predictive metrics are only for prospective new hires and do not include employees with jobs who will hold their employment or lose their employment” is void because Thankappan candidate pool includes internal employees (see ¶ [0066]). Furthermore, US 20090138314 A1 (Bruce) discloses ¶ [0045] “a computer-implemented method and system that allows an employer to access and analyze employee demographics which are critical to making 
Due to the amendments, new grounds of rejection have been applied to address the amendments and a 103 rejection is presented below that addresses claims 1-18.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 13: “first program code, …, for aggregating sample data …”,
Generic place holder: “first program code”,
Functional language: “aggregating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “first program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “second program code, …, for performing iterative analysis …”,
Generic place holder: “second program code”,
Functional language: “performing”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “second program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “third program code, …, for populating … a database …”,
Generic place holder: “third program code”,
Functional language: “populating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “third program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “fourth program code, …, for converting with indexing the predicted employment values …”,
Generic place holder: “fourth program code”,
Functional language: “converting”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “fourth program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 13: “fifth program code, …, for rank ordering with ranking the predefined geographic regions …”,
Generic place holder: “fifth program code”,
Functional language: “rank ordering”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “fifth program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 14: “sixth program code, …, for comparing the rank ordering …”,
Generic place holder: “sixth program code”,
Functional language: “comparing”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “sixth program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 14: “seventh program code, …, for aggregating updated sample data …”,
Generic place holder: “seventh program code”,
Functional language: “aggregating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “seventh program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 14: “eighth program code, …, for updating the predictive model …”,
Generic place holder: “eight program code”,
Functional language: “updating”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “eight program code” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 4, 10, and 16: “supervised learning to construct the predictive model”,
Generic place holder: “supervised learning”,
Functional language: “construct”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “supervised learning” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 5, 11, and 17: “unsupervised learning to construct the predictive model”,
Generic place holder: “unsupervised learning”,
Functional language: “construct”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “unsupervised learning” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 6, 12, and 18: “reinforcement learning to construct the predictive model”,
Generic place holder: “reinforcement learning”,
Functional language: “construct”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “reinforcement learning” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case claims, claims 1-6 are directed to a computer-implemented method, claims 7-12 are directed to a machine learning predictive modeling system, and claims 13-18 are directed to a computer program product.

Claims 1, 7, and 13 are directed to the abstract idea of predicting relationships between employment and geographic regions which is grouped under “organizing human activity” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 7, and 13 recite “aggregating, …, sample data regarding a plurality of factors associated with employment of employees”, “performing, …, “iterative analysis on the data with [machine learning] to construct with modeling a predictive model”, “testing, …, the predictive model with test data”, “populating, …, [a database] with predicted employment values for predefined geographic regions”, “converting, …, the predicted employment values …”, “rank ordering, …, the predefined geographic regions according to their indices of workforce elasticity”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processors”, “machine learning”, “a database”, “a computer system”, and “a computer-readable storage media” represent the use of a computer as a tool to perform an 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of predicting relationships between employment and geographic regions using computer technology (e.g.: the processor(s)). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claims 1, 7, and 13 are not patent eligible.

As per dependent claims 2-3, 8, and 14-15, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1, 7, and 13 and due the their dependency on the rejected parent claims, claims 2-3, 8, and 14-15 are similarly not patent eligible. (see 2019 PEG, October update, section IV).

As per dependent claims 4-6, 9-12, 16-18, the dependent claims recite the additional elements of “supervised learning”, “unsupervised learning”, “reinforcement learning”, and “GPU”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (see MPEP 2106.05(I)(A)(f) & (h)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 10-12, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Means Plus Function
Claim 13 recites “first program code, …, for aggregating sample data …”, “second program code, …, for performing iterative analysis …”, “third program code, …, for populating … a database …”, “fourth program code, …, for converting with indexing the predicted employment values …”, and “fifth program code, …, for rank ordering with ranking the predefined geographic regions …”; claim 14 recites “sixth program code, …, for comparing the rank ordering …”, “seventh program code, …, for aggregating updated sample data …”, “eighth program code, …, for updating the predictive model …”, claims 4, 10, and 16 recite “supervised learning to construct the predictive model”; claims 5, 11, and 17 recite “unsupervised learning to construct the predictive model”; claims 6, 12, and 18 recite “reinforcement learning to construct the predictive model”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 

Dependent claims 14-18 are also rejected due to their dependency on rejected parent claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140074738 A1 (Thankappan) in view of US 20090138314 A1 (Bruce) in further view of US 20200005160 A1 (Vial).

As per claims 1, 7, and 13, Thankappan teaches, aggregating, by one or more processors (FIG. 2, item 205), sample data regarding a plurality of factors associated with employment of employees, wherein the sample data is obtained from information gathering (¶ [0020], [0053], [0066]),
performing, by one or more processors, iterative analysis on the data with machine learning to construct with modeling a predictive model (¶ [0053]),
populating, by one or more processors using the predictive model, a database with predicted employment values for predefined geographic regions (¶ [0064], [0085]), 
converting, by one or more processors with indexing, the predicted employment values in the database into percentages of observed employment values for the predefined geographic regions over a specified time period to create indices of workforce elasticity for each geographic region (FIG. 6, item 635, ¶ [0072]-[0073], FIG. 8, ¶ [0075]).
Thankappan does not explicitly teach, however, Bruce teaches, rank ordering, by one or more processors with ranking, the predefined geographic regions according to their indices of workforce elasticity (¶ [0021], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order geographic area based employment data index(es) of Bruce in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 
Vial teaches, wherein the iterative analysis is performed by selecting and applying a predictive algorithm from a plurality of predictive algorithms to find patterns in the sample data, wherein the predicted model is constructed based on the patterns (¶ [0021]).
testing, by one or more processors, the predictive model with test data (¶ [0021]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and test an data based predictive model of Vial in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of predictive data analysis and because generating and testing a predictive model improves employment data modelling by validating the predictive power of the model by analyzing the model with testing data.
Thankappan also teaches, a computer system (FIG. 1, item 100, ¶ [0030]),
a computer-readable storage media (¶ [0037]-[0038]),
first, second, third, fourth, and fifth program codes (see Thankappan, ¶ [0039]).

As per claims 2, 8, and 14, combination of Thankappan, Bruce, and Vial teach all the limitations of claim 1. Thankappan also teaches, comparing, by one or more processors, the rank ordering of workforce elasticity for the predefined geographic regions to observed relative workforce elasticity of said regions over a second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio … to the change in the position metrics versus after the change” teaches updating the talent availability ratio (which includes a comparison of predictive vs observed employment metrics within region(s) per. ¶ [0073]) in realtime),
updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio” teaches updating the results in real time).
Bruce teaches, aggregating, by one or more processors, updated sample data over the second specified time period (¶ [0150] “A database manager periodically updates the database by the raw-data parsing of plain-text data formats from the agency servers”, ¶ [0189] “Data is updated monthly” teaches updating the employment data (processed), ).

Thankappan also teaches sixth, seventh, and eighth program codes (¶ [0039]).

As per claims 3 and 15, combination of Thankappan, Bruce, and Vial teach all the limitations of claim 1. Thankappan teaches, wherein categories of data applied to the machine learning predictive modeling include at least one of (¶ [0053]).
Bruce teaches, rate of change in number of employees in a predefined geographic region (¶ [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order geographic area based employment data index(es) of Bruce in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each .

Claims 4-5, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan in view of Bruce in view of Vial in further view of US 20110270779 A1 (Showalter).

As per claims 4, 10, and 16, combination of Thankappan, Bruce, and Vial teach all the limitations of claim 1. Combination of Thankappan, Bruce, and Vial do not explicitly teach, however, Showalter teaches, wherein the machine learning uses supervised learning to construct the predictive model (¶ [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize supervised learning of Showalter in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and 

As per claims 5, 11, and 17, combination of Thankappan, Bruce, and Vial teach all the limitations of claim 1. Combination of Thankappan, Bruce, and Vial do not explicitly teach, however, Showalter teaches, wherein the machine learning uses unsupervised learning to construct the predictive model (¶ [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize unsupervised learning of Showalter in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing unsupervised learning to generate the predictive model improves the predictive model by broadening available techniques used to generate the model that also enhances accuracy of output based on the multitude of techniques used to generate the model.

As per claim 9, combination of Thankappan, Bruce, and Vial teach all the limitations of claim 7. Combination of Thankappan, Bruce, and Vial do not explicitly wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize GPU of Showalter in the geographic area based analysis mechanism of Bruce in the employment data modeling system of Thankappan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing GPU to generate the predictive model improves the predictive model by broadening available techniques used to generate the model that enhances accuracy of output based on the multitude of techniques used to generate the model.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan in view of Bruce in view of Vial in further view of NPL “Artificial intelligence and machine learning in financial services Market developments and financial stability implications” November 1, 2017 (FSB).

As per claims 6, 12, and 18, combination of Thankappan, Bruce, and Vial teach all the limitations of claim 1. Combination of Thankappan, Bruce, and Vial do not explicitly teach, however, FSB teaches, wherein the machine learning uses reinforcement learning to construct the predictive model (page 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692